             Case 2:20-cv-02140-KJN Document 3 Filed 10/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WALTER DANNY CEASAR III,                             No. 2:20-cv-2140 KJN P
12                          Petitioner,
13              v.                                         ORDER
14    PATRICK COVELLO,
15                          Respondent.
16

17             Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Petitioner has not, however, filed an in forma pauperis

19   affidavit or paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a). Therefore,

20   petitioner is provided the opportunity to either submit the appropriate affidavit in support of a

21   request to proceed in forma pauperis or submit the appropriate filing fee.

22             In accordance with the above, IT IS HEREBY ORDERED that:

23             1. Petitioner shall submit, within thirty days from the date of this order, an affidavit in

24   support of his request to proceed in forma pauperis or the appropriate filing fee; petitioner’s

25   failure to comply with this order will result in a recommendation that this action be dismissed;

26   and

27   /////

28   /////
                                                           1
         Case 2:20-cv-02140-KJN Document 3 Filed 10/29/20 Page 2 of 2


 1          2. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis
 2   form used by this district.
 3   Dated: October 29, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
